RESOLUCIÓN
En atención a la querella presentada por la Oficina del Procurador General de Puerto Rico el 17 de noviembre de 2004, el 10 de diciembre de 2004 emitimos una Resolución mediante la cual le concedimos un término al Ledo. Lorenzo Muñoz Franco para que mostrara causa por la cual no debíamos suspenderlo del ejercicio de la abogacía.
Oportunamente, el licenciado Muñoz Franco sometió una Moción en Cumplimiento de Orden y Contestación a la *758Querella, presentada por la Oficina del Procurador General.
A la luz de la totalidad de los documentos que forman el expediente, se suspende inmediata y provisionalmente al Ledo. Lorenzo Muñoz Franco del ejercicio de la profesión de abogado y de la notaría hasta que otra cosa disponga este Tribunal. Se le impone al señor Muñoz Franco el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, de devolverle cualesquiera hono-rarios recibidos por trabajos no realizados e informarle oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país. También deberá certifi-carnos dentro del término de treinta días, contados a partir de la notificación de esta Resolución, el cumplimiento de estos deberes, notificando también al Procurador General. Además, le ordenamos que mantenga informado a este Tribunal del resultado de los procedimientos ante el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito. El Alguacil de este Tribunal deberá incautarse del sello y de la obra notarial del abogado suspendido, y debe entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe a este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río no intervino. El Juez Asociado Señor Rivera Pérez no interviene.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo